FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofOctober HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ GRUPO FINANCIERO HSBC, S.A. DE C.V. THIRD QUARTER 2- HIGHLIGHTS Net income before taxes for the nine months to 30 September 2011 was MXN3,776m, an increase of MXN1,457m or 62.8% compared with MXN2,319m for the same period of 2010. The 2011 results were affected by restructuring charges, the majority of which related to a reorganisation of the bank's regional services. Excluding the effect of these charges, net income before taxes would have beenMXN4,866m, up by MXN2,547m or 109.8% compared to the same period of 2010. Net income for the nine months to 30 September 2011 was MXN2,720m, an increase of MXN833m or 44.1% compared to the same period of 2010. Excluding the effect of the restructuring charges, net income would have been MXN3,483m, up MXN1,596m or 84.6% compared with the nine months to September 2010. Total operating income, net of loan impairment charges, for the nine months to 30 September 2011 was MXN22,566m, an increase of MXN3,835m or 20.5% compared with MXN18,732m for the same period of 2010. Loan impairment charges for the nine months to 30 September 2011 were MXN4,750m, a decrease of MXN2,758m or 36.7% compared with MXN7,508m for the same period of 2010. Net loans and advances to customers were MXN177.1bn at 30 September 2011, an increase of MXN24.2bn or 15.8% compared with MXN152.9bn at 30 September 2010. Total impaired loans as a percentage of gross loans and advances to customers remained at 3.6%, as reported at 30 September 2010. The coverage ratio (allowance for loan losses divided by impaired loans) was 158.4% compared with 175.2% at 30 September 2010. At 30 September 2011, deposits were MXN280.7bn, an increase of MXN35.0bn or 14.2% compared with MXN245.8bn at 30 September 2010. Return on equity was 7.4% for the nine months to 30 September 2011compared with 5.2% for the same period in 2010. At 30 September 2011, the bank's capital adequacy ratio was 15.2% and the tier 1 capital ratio was 11.6% compared with 15.9% and 12.3% respectively at 30 September 2010. From the first quarter of 2011, regulatory requirements issued by the Comisión Nacional Bancaria y de Valores (CNBV) require financial figures for both the insurance and bond companies, HSBC Seguros and Fianzas Mexico respectively, to be presented on a consolidated basis. As a result, the nine months to 30 September 2010 financial results have been re-stated to be comparable with the same period of 2011. The sale of HSBC Afore, S.A. de C.V. to Principal Financial Group, S.A. de C.V. was successfully completed in August 2011. HSBC Mexico S.A. (the bank) is Grupo Financiero HSBC, S.A. de C.V.'s (Grupo Financiero HSBC) primary subsidiary company and is subject to supervision by the Mexican Banking and Securities Commission. The bank is required to file financial information on a quarterly basis (in this case for the nine months to 30 September 2011) and this information is publicly available. Given that this information is available in the public domain, Grupo Financiero HSBC, S.A. de C.V. has elected to file this release. Results are prepared in accordance with Mexican GAAP (Generally Accepted Accounting Principles). Overview Despite the current global economic uncertainties, the Mexican economy is expected to be able to withstand any potential economic slow-down, especially in the US. This is based on Mexico's sound macroeconomic position, a competitive and diversified exports base and a stronger domestic market. Inflation is expected to be 3.5% for 2011 and no change is expected to monetary policy interest rates until the fourth quarter of 2012. For the nine months to 30 September 2011, Grupo Financiero HSBC's net income was MXN2,720m, an increase of MXN833m or 44.1% compared with the same period of 2010. Higher trading income and lower impairment charges were partially offset by lower net interest income, net fee income and increased administrative expenses, the latter largely impacted by the restructuring charges incurred during the first half of 2011. Net interest income was MXN16,129m, a decrease of MXN187m or 1.1% compared with the same period of 2010. This decline was mainly driven by higher funding costs and a contraction in spreads coupled with lower balances in the credit card portfolio, which were partially offset by higher spreads on available-for-sale securities. Loan impairment charges were MXN4,750m, a decline of MXN2,758m or 36.7% compared with the same period of 2010. This decrease is due to a general improvement in credit quality across our portfolios and lower credit card volumes. In addition, a new credit provisioning methodology for States & Municipalities was approved by the CNBV and applied in September 2011. This resulted in a net release of MXN108.7m. The new methodology is based on an expected loss approach. Net fee income was MXN4,448m, a decrease of MXN439m or 9.0% compared with the same period of 2010. This reduction was mainly a result of lower credit card volumes as well as reduced account services and ATM fees. Regulatory restrictions applied since the beginning of the current year affected fee income by limiting the fees that can be charged for ATM and customer deposit services. Trading income was MXN2,502m, an increase of MXN141m or 6.0% compared with the same period of 2010. The improvement in trading income is mainly the result of a strong performance in derivatives and the sale of one of our equity investments, partially offset by lower foreign exchange and debt trading results. Other operating income was MXN4,237m, an increase of MXN1,562m or 58.4% compared to the same period of 2010. This increase is driven by the gain on the sale and leaseback of certain branches in the network, the sale of HSBC Afore, tax recoveries from previous years and lower operational losses recognised during the year. Administrative and personnel expenses were MXN18,825m, an increase of MXN2,410m or 14.7% compared with the same period of 2010. This increase is mainly driven by IT-related costs, higher personnel expenses and restructuring charges. Excluding the effect of the restructuring charges, the increase in expenses would have been MXN1,320m or 8.0% compared with the same period of 2010. The performance of non-banking subsidiaries contributed positively to Grupo Financiero HSBC's results, particularly HSBC Seguros, which reported a net profit of MXN1,094m for the nine months to 30 September 2011, a 14.4% increase when compared with the same period of 2010. The higher results reported by HSBC Seguros were driven by increased product sales, mainly life products, reflecting a 7.3% increase in earned premiums, in addition to flat operating expenses. The claims ratio decreased by 4.9% when compared to the same period of 2010, mainly due to (T-5) individual life products. Net loans and advances to customers increased MXN24.2bn or 15.8% to MXN177.1bn at 30 September 2011 compared to 30 September 2010. This increase is mainly driven by growth in the commercial portfolio. The consumer portfolio also increased, driven by higher personal and payroll loans, which more than offset a decrease in credit cards. At 30 September 2011, total impaired loans increased by 11.2% to MXN6.5 bn compared with 30 September 2010, mainly as a result of recent restructures, partially offset by a reduction in impaired consumer loans, as collections and underwriting processes were tightened. Total impaired loans as a percentage of gross loans and advances to customers remained at 3.6% as reported at 30 September 2010. Total loan loss allowances at 30 September 2011 were MXN10.2bn, an increase of MXN52m or 0.5% compared to 30 September 2010. The total coverage ratio (allowance for loan losses divided by impaired loans) was 158.4% at 30 September 2011 compared with 175.2% at 30 September 2010. This reduction in the coverage ratio is mainly the result of increased impaired loans. Total deposits were MXN280.7bn at 30 September 2011, an increase of MXN35.0bn or 14.2% compared with 30 September 2010. This is the result of increased sales efforts and targeted promotions particularly for 'Advance', 'Inversion diaria', 'Inversion Express' and 'Premier' deposit products. At 30 September 2011, the bank's capital adequacy ratio was 15.2% compared with 15.9% at 30 September 2010. The tier 1 capital ratio was 11.6% compared with 12.3% at 30 September 2010. In March 2011, the bank paid a dividend of MXN1,800m representing MXN1.095 per share to Grupo Financiero HSBC and Grupo Financiero HSBC paid a dividend of MXN3,520m representing MXN1.377 per share. Business highlights Retail Banking and Wealth Management (RBWM) RBWM achieved strong sales in its consumer portfolio and continued repositioning the wealth management business from a product-focused approach to a relationship approach. Our sales focus was targeted through campaigns aimed at providing solutions to customers' needs based on business intelligence; understanding our customers through their spending and saving patterns and proposing solutions using customer relationship management capabilities, and cross-selling to our existing customer base and expanding our payroll base. Special focus continues to be placed on leveraging our global banking and commercial banking relationships to cross-sell our payroll service capabilities. As a result, personal and payroll loans sales reported a 63% year-on-year growth while balances increased 85% year-on-year. Credit card balances across the industry remained flat. However, we have increased credit card sales by 4% compared to the last quarter. Average credit card balances decreased 5.7%, from MXN16,405m to MXN15,478m. During the period, several strategies were launched aimed at reducing the credit card seasonal balance decrease with campaigns such as purchases on instalments, balance transfers, credit limit increases and extended preferential rates During the third quarter of the year, customer deposits, both time and demand, increased MXN12.5bn compared to 30 September 2010. Commercial Banking During the third quarter of 2011, Commercial Banking continued to report growth in deposits, up by 25%, while loans have increased 12%, both compared to 30 September 2010. Our business proposition for Corporate & Structured Banking was established in three of the country's main cities (Mexico City, Guadalajara and Monterrey), which should enable us to provide specialised services to our corporate customers such as international trade, treasury and investment banking. Several initiatives have been implemented aimed to support the underwriting of business banking credit facilities, such as preferential interest rates on first draw-downs and benefits to current customers. We have continued to manage our State and Municipalities portfolio actively through continuous contact and advice to this segment's customers. Global Banking and Markets As of 30 September 2011, Global Markets continued to report good revenues in balance sheet management and trading. In the Debt Capital Markets business, Grupo Financiero HSBC continuedto consolidate its position as a leading underwriter in Mexico, maintaining its second place in the local debt capital market league tables. As of September 2011, we have placed and participated in bond issuances for a total transaction amount of MXN112.1bn, including United Mexican States (UMS), CEMEX, Inbursa, Santander, INFONAVIT, Bancomext, Alsea, Gas Natural, Interacciones, Scotiabank, Cadena Mexicana de Exhibición and ICA. For the nine months to 30 September 2011, Global Banking's credit and lending business originated new lending to corporate clients in excess of MXN17.7bn, compared to MXN7.6bn for the same period of 2010. The Project and Export Finance business also reported a strong performance, executing transactions worth US$570m. We continued focussing on customer onboarding processes, developing incremental Global Market product business and executing transactions for Global Banking clients. Global Banking continued to grow average balances, particularly in Client Bank Deposits which have reported a 61% increase in average balances compared to 30 September 2010. Sale of HSBC Afore to Principal Financial Group On 11 April 2011, Grupo Financiero HSBC signed an agreement to sell HSBC Afore, S.A. de C.V., its pension funds management business, to Principal Financial Group, S.A. de C.V. ('Principal') for a cash consideration of MXN2,360m (approximately US$198m). This sale transaction was successfully completed in August 2011. Grupo Financiero HSBC 2011 financial results as reported to HSBC Holdings plc, our ultimate parent company, under International Financial Reporting Standards (IFRS) For the nine months to 30 September 2011, on an IFRS basis, Grupo Financiero HSBC reported pre-tax profits of MXN7,231m, an increase of MXN2,899m or 66.9% compared with MXN4,332m in the first nine months of 2010. The 2011 results were affected by restructuring charges, the majority of which related to a reorganisation of the bank's regional services. Excluding the effect of these charges, net income before taxes would have been MXN8,321m, up by MXN3,989m or 92.1% compared to the same period of 2010. The lower profit reported under Mexican GAAP is largely due to lower loan impairment charges as result of the different provisioning methodologies and the amount recognised as profit on the sale of the pension funds management business (Afore). The goodwill allocated under IFRS on the disposal of Afore is based on the goodwill held in the Grupo Financiero HSBC legal entity, but allocated on the HSBC Group cash generating unit basis. A reconciliation and explanation between the Mexican GAAP and IFRS results is included with the financial statements of this document. About HSBC Grupo Financiero HSBC, is one of the leading financial groups in Mexico with 1,078 branches, 6,062 ATMs, approximately eight and a half million total customer accounts and more than 19,000 employees. For more information, visit www.hsbc.com.mx. Grupo Financiero HSBC is a 99.99% directly owned subsidiary of HSBC Latin America Holdings (UK) Limited, which is a wholly owned subsidiary of HSBC Holdings plc, and a member of the HSBC Group. With around 7,500 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, the Middle East and Africa and with assets of US$2,691bn at 30 June 2011, HSBC is one of the world's largest banking and financial services organisations. For further information contact: London Brendan McNamara Alastair Brown Group Media Relations Investor Relations Telephone: +44 (0)20 7991 0655 Telephone: +44 (0)20 7992 1938 Mexico City Lyssette Bravo Yordana Aparicio Public Affairs Investor Relations Telephone: +52 (55) 5721 2888 Telephone: +52 (55) 5721 5192 Consolidated Balance Sheet GROUP BANK Figures in MXN millions 30 Sep 30 Sep 30 Sep 30 Sep Assets Cash and deposits in banks Margin accounts - 2 - 2 Investment in securities Trading securities Available-for-sale securities Held to maturity securities Repurchase agreements - - Derivative transactions Performing loans Commercial loans Loans to financial intermediaries Consumer loans Mortgage loans Loans to government entities Total performing loans Impaired loans Commercial loans Consumer loans Mortgage loans Loans to government entities - - Total impaired loans Gross loans and advances to customers Allowance for loan losses Receivable - - Net loans and advances to customers Premium receivables - - Accounts receivables from reinsurers and rebonding companies - - Other accounts receivable Foreclosed assets Property, furniture and equipment, net Long-term investments in equity securities Long-term assets available for sale 2 3 - Deferred taxes Goodwill - - Other assets, deferred charges and intangibles Total assets GROUP BANK Figures in MXN millions 30 Sep 30 Sep 30 Sep 30 Sep Liabilities Deposits Demand deposits Time deposits Issued credit securities Bank deposits and other liabilities On demand - - Short-term Long-term Repurchase agreements Stock borrowing 4 - 4 - Settlement accounts - - Collateral sold Derivative transactions Technical reserves - - Reinsurers 90 - - Other payable accounts Income tax Contributions for future capital increases - - - Sundry creditors and other accounts Payable Subordinated debentures outstanding Deferred taxes Total liabilities Equity Paid in capital Capital stock Additional paid in capital Other reserves Capital reserves Retained earnings -301 - Result from the mark-to-market of available-for-sale securities Result from cash flow hedging transactions Net income Minority interest in capital 10 12 3 3 Total equity Total liabilities and equity GROUP BANK Figures in MXN millions 30 Sep 30 Sep 30 Sep 30 Sep Memorandum Accounts Third party accounts Clients current accounts -169 -37 - - Custody operations - - Transactions on behalf of clients - - Third party investment banking operations, net Proprietary position Guarantees granted 14 21 14 21 Contingent assets and liabilities 95 95 Irrevocable lines of credit granted Goods in trust or mandate Goods in custody or under administration Collateral received by the institution Collateral received and sold or delivered as guarantee Values in deposit 53 53 - - Suspended interest on impaired loans Recovery guarantees for issued bonds - - Paid claims 56 13 - - Cancelled claims 24 17 - - Responsibilities from bonds in force - - Other control accounts Consolidated Income Statement GROUP BANK Figures in MXN millions 30 Sep 30 Sep 30 Sep 30 Sep Interest income Interest expense Earned premiums - - Increase in technical reserves - - Claims - - Net interest income Loan impairment charges Risk-adjusted net interest income Fees and commissions receivable Fees payable Trading income Other operating income Total operating income Administrative and personnel expenses Net operating income Undistributed income from subsidiaries 35 3 35 - Net income before taxes Income tax Deferred income tax Net income before discontinued operations Discontinued operations - - Minority interest 20 9 19 9 Net income Consolidated Statement of Changes in Shareholders' Equity GROUP Capital contributed Capital reserves Retained earnings Result from valuation of available-for-sale securities Result from cash flow hedging transactions Net income Minority interest Total equity Figures in MXN millions Balances at 1 January 2011 10 Movements inherent to the shareholders' decision Transfer of result of prior years - Cash dividends - Other - Total - Movements for the recognition of the comprehensive income Net income - Result from valuation of available- for-sale securities - Result from cash flow hedging transactions - Total - Balances at 30 September 2011 10 BANK Figures in MXN millions Capital contributed Capital reserves Retained earnings Result from valuation of available-for-sale securities Result from cash flow hedging transactions Net income Minority interest Total equity Balances at 1 January 2011 - 3 Movements inherent to the shareholders' decision Transfer of result of prior years - Constitution of reserves - Cash dividends - Other - Total - Movements for the recognition of the comprehensive income Net income - Result from valuation of available- for-sale securities - Result from cash flow hedging transactions - Others - - 1 - 1 Total - - 1 - Balances at 30 September 2011 3 Consolidated Statement of Cash Flows GROUP Figures in MXN millions 30 Sep 2011 Net income Adjustments for items not involving cash flow: Gain or loss on appraisal of activities associated with investment & financing Allowances for loan losses Depreciation and amortisation Provisions Income tax and deferred taxes Technical reserves Discontinued operations Undistributed income from subsidiaries Changes in items related to operating activities: Margin accounts 42 Investment securities Repurchase agreements Stock borrowing 3 Derivative (assets) Loan portfolio Receivables Foreclosed assets Operating assets Deposits Bank deposits and other liabilities Settlement accounts Creditors repo transactions Collateral sold or delivered as guarantee Derivative (liabilities) Subordinated debentures outstanding Accounts receivables from reinsurers and coinsurers Accounts receivables from premiums Reinsurers and bonding 90 Other operating liabilities Funds provided by operating activities Investing activities: Acquisition of property, furniture and equipment Intangible asset acquisitions Funds used in investing activities Financing activities: Cash dividends Others Funds used in financing activities Financing activities: Decrease in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period BANK Figures in MXN millions 30 Sep 2011 Net income Adjustments for items not involving cash flow: Gain or loss on appraisal of activities associated with investment & financing Allowances for loan losses Depreciation and amortisation Provisions Income tax and deferred taxes Undistributed income from subsidiaries Changes in items related to operating activities: Margin accounts 42 Investment securities Repurchase agreements Derivative (assets) Loan portfolio Receivables Foreclosed assets Operating assets Deposits Bank deposits and other liabilities Settlement accounts Creditors repo transactions Stock borrowing 3 Collateral sold or delivered as guarantee Derivative (liabilities) Subordinated debentures outstanding Other operating liabilities Funds provided by operating activities Investing activities: Acquisition of property, furniture and equipment Intangible asset acquisitions Funds used in investing activities Financing activities: Cash dividends Other Funds used in financing activities Financing activities: Decrease in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period Differences between Mexican GAAP and International Financial Reporting Standards (IFRS) Grupo Financiero HSBC HSBC Holdings plc, the ultimate parent of Grupo Financiero HSBC, reports its results under International Financial Reporting Standards (IFRS). Set out below is a reconciliation of the results of Grupo Financiero HSBC from Mexican GAAP to IFRS for the nine months ended 30 September 2011 and an explanation of the key reconciling items. 30 Sep Figures in MXN millions 2011 Grupo Financiero HSBC - Net Income Under Mexican GAAP Differences arising from: Valuation of defined benefit pensions and post retirement healthcare benefitsW 72 Acquisition costs relating to long-term investment contractsW Deferral of fees received and paid on the origination of loans 9 Loan impairment chargesW Purchase accounting adjustmentsW Recognition of the present value in-force of long-term insurance contractsW Sale of 100% of the outstanding shares of a Social Security Company (Afore) W OtherW Net income under IFRS US dollar equivalent (millions) Add back tax expense Profit before tax under IFRS US dollar equivalent (millions) Exchange rate used for conversion WNet of tax at 30%. Summary of key differences between Grupo Financiero HSBC's results as reported under Mexican GAAP and IFRS Valuation of defined benefit pensions and post retirement healthcare benefits Mexican GAAP Defined benefit pension costs and the present value of defined benefit obligations are calculated at the reporting date by the schemes' actuaries using the Projected Unit Credit Method and real interest rates. IFRS Defined benefit pension costs and the present value of defined benefit obligations are calculated at the reporting date by the schemes' actuaries using the Projected Unit Credit Method. The net charge to the income statement mainly comprises the current service cost, plus the unwinding of the discount rate on plan liabilities, less the expected return on plan assets, and is presented in operating expenses. Past service costs are charged immediately to the income statement to the extent that the benefits have vested, and are otherwise recognised on a straight-line basis over the average period until the benefits vest. Actuarial gains and losses comprise experience adjustments (the effects of differences between the previous actuarial assumptions and what has actually occurred), as well as the effects of changes in actuarial assumptions. Actuarial gains and losses are recognised in other comprehensive income in the period in which they arise. Acquisition costs of long-term investment contracts Mexican GAAP All costs related to the acquisition of long-term investment contracts are expensed as they are incurred. Summary of key differences between Grupo Financiero's results as reported under Mexican GAAP and IFRS (continued) IFRS Incremental costs relating to the acquisition of long-term investment contracts are deferred and amortised over the expected life of the contract. Fees paid and received on the origination of loans Mexican GAAP From 1 January 2007, loan origination fees are required to be deferred and amortised over the life of the loan on a straight line basis. Prior to 2007, loan origination fees were recognised up-front. IFRS Fees and expenses received or paid on origination of a loan that are directly attributable to the origination of that loan are accounted for using the effective interest rate method over the expected life of the loan. This policy has been in effect since 1 January 2005. Loan impairment charges Mexican GAAP Loan impairment charges are calculated following the rules issued by the Mexican Ministry of Finance and the National Banking and Securities Commission. Such rules establish methodologies for determining the amount of provision for each type of loan. IFRS Impairment losses on collectively assessed loans are calculated as follows: · When appropriate empirical information is available, the Bank utilises roll rate methodology. This methodology employs statistical analysis of historical data and experience of delinquency and default to estimate the amount of loans that will eventually be written off as a result of events occurring before the balance sheet date which the Bank is not able to identify on an individual loan basis, and that can be reliably estimated. · In other cases, loans are grouped together according to their credit risk characteristics for the purpose of calculating an estimated collective loss. Impairment losses on individually assessed loans are calculated by discounting the expected future cash flows of a loan at its original effective interest rate, and comparing the resultant present value with the loans current carrying value. Purchase accounting adjustments Purchase accounting adjustments arose from the valuation of assets and liabilities on acquiring Grupo Financiero Bital in November 2002 under IFRS. Under Mexican GAAP, a different valuation methodology is applied. Recognition of present value of in-force long-term life insurance contracts Mexican GAAP The present value of future earnings is not recognised. Premiums are accounted for on a received basis and reserves are calculated in accordance with guidance as set out by the Insurance Regulator (Comisión Nacional de Seguros y Fianzas). IFRS A value is placed on insurance contracts that are classified as long-term insurance business and are in-force at the balance sheet date. The present value of in-force long-term insurance business is determined by discounting future earnings expected to emerge from business currently in force using appropriate assumptions in assessing factors such as recent experience and general economic conditions. ends/all SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:31 October, 2011
